265 U.S. 379 (1924)
NEW YORK STATE RAILWAYS
v.
SHULER, AS TREASURER OF THE STATE OF NEW YORK, ET AL.
No. 103.
Supreme Court of United States.
Argued January 9, 1924.
Decided May 26, 1924.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
Mr. S.A. Murphy, with whom Mr. Robert E. Whalen was on the brief, for plaintiff in error.
Mr. E. Clarence Aiken, Deputy Attorney General, with whom Mr. Carl Sherman, Attorney General of the State of New York, was on the brief, for defendants in error.
*382 MR. JUSTICE SANFORD delivered the opinion of the Court.
This case, which was heard with Sheehan Co. v. Shuler, No. 593, just decided, ante, 371, likewise involves the question of the constitutionality of the amendment to the Workmen's Compensation Law of New York relating to the creation of a special fund for the maintenance of employees undergoing vocational rehabilitation.
The only difference between the two cases in this respect is that the present case arose under the Laws of 1920, c. 760, by which the amendment (then constituting subdivision 8 of § 15 of the Compensation Law), required the employer to pay the sum of nine hundred dollars to this special fund, while the Sheehan Company Case arose under the Laws of 1922, c. 615, by which the amendment (changed to subdivision 9) reduced the required payment to five hundred dollars.[1] The provisions are otherwise identical.
In March, 1921, an employee of the New York State Railways sustained, in the course of his employment, accidental injuries resulting in his death. He left no survivors entitled to compensation. The State Industrial Board, in an appropriate proceeding, awarded the State *383 Treasurer against the Railways, a "self-insurer", the sum of one hundred dollars, under subdivision 7 (now 8)[2] of § 15, for the total disability fund, and the sum of nine hundred dollars, under subdivision 8 (now 9), for the rehabilitation fund. The Railways did not appeal from the award under subdivision 7. On successive appeals the award under subdivision 8 was affirmed by the Appellate Division of the Supreme Court and the Court of Appeals, without opinions. 202 App. Div. 768; 233 N.Y. 681. The record was remitted to the Supreme Court, to which this writ of error was directed.
The Railways contend, as did the plaintiffs in error in the Sheehan Company Case, that subdivision 8 (now 9) of the Compensation Law and the award made thereunder, are in conflict with the due process and equal protection clauses of the Fourteenth Amendment.
This case is governed by the decision in the Sheehan Company Case. The difference in the amount of the required payment to the rehabilitation fund does not change the result. The amount required under the amendment of 1920 was neither unjust nor unreasonable. "The sum fixed in the statute is not great, is not larger than could readily be awarded, had the deceased left dependents. There is no evidence . . . that the sum fixed is so extravagant or arbitrary as to constitute an abuse of power." Watkinson v. Hotel Pennsylvania, 195 App. Div. 624, 627. And the aggregate of the required payments to the two special funds was then the same as that subsequently required under the amendments of 1922; *384 there being merely a different apportionment between the two funds.
The judgment of the Court of Appeals is
Affirmed.
NOTES
[1]   See the opinion in the Sheehan Company Case, note 6, ante, p. 375.
[2]   This subdivision then required the employer, under the Laws of 1916, c. 622, to pay into the total disability fund, in the specified contingency, the sum of one hundred dollars; the amount being subsequently increased, under the Laws of 1922, c. 615, to five hundred dollars. See the opinion in the Sheehan Company Case, supra, note 4, ante, p. 373.